EXHIBIT 10.38
LOAN MODIFICATION AGREEMENT
     This LOAN MODIFICATION AGREEMENT (the “Modification”) is entered into as of
December                     , 2008, by and between GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (“Lender”), whose address is 8377 East
Hartford Drive, Suite 200, Scottsdale, Arizona 85255-5401, and SUMMIT HOTEL
PROPERTIES, LLC, a South Dakota limited liability company (“Borrower”), whose
address 2701 S. Minnesota Ave., Ste. 6, Sioux Falls, SD 57105.
PRELIMINARY STATEMENT
     A. Pursuant to the loan documents described on Exhibit A (as previously
amended and modified, the “Loan Agreement”) between Lender and Borrower, Lender
has extended loans to Borrower (collectively, the “Loan”). The Loan is evidenced
by one or more promissory notes (collectively, the “Note”). The Loan Agreement,
the Note and the other documents and instruments currently evidencing and
securing the Loan are referred to collectively as the “Current Loan Documents.”
The Current Loan Documents, as modified by this Modification, are referred to as
the “Loan Documents” and references in the Current Loan Documents and this
Modification to the “Loan Documents,” or any of them, shall be deemed to be a
reference to such Loan Documents, as modified by this Modification.
     B. Borrower has requested that Lender modify the Loan and the Current Loan
Documents as provided in this Modification, and Lender is willing to so modify
the Loan and the Current Loan Documents, subject to the terms and conditions set
forth in this Modification. This modification is necessary and subject to the
following:

  1.   Summit did not meet the completion deadline set forth in Section 2 of the
Disbursement Agreement dated August 15, 2007.     2.   Summit did not meet the
completion deadline set forth in the Disbursement Agreement due to water
sprinkler damage which occurred on the Premises.     3.   The expected
completion date of the Premises is now December 18, 2008.     4.   Final draws
under the Disbursement Agreement will occur on or before February 27, 2009.    
5.   Summit will convert to permanent financing in accordance with the Amended
and Restated Promissory Note no later than February 27, 2009.

     C. Capitalized terms used in this Modification and not otherwise defined in
this Modification shall have the meanings given to those terms in the Loan
Agreement.
AGREEMENT:
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower, Guarantors and Lender agree as follows:
     1. Accuracy of Preliminary Statement; Effective Date. Borrower acknowledges
the accuracy of the Preliminary Statement and the parties agree that the
Preliminary Statement is a part of this Modification. Borrower also acknowledges
and agrees that the information set forth on Exhibit A is complete and correct.
The modifications of the Loan Documents and the obligations of Lender pursuant
to this Modification will be effective on the date that Lender determines that
the conditions precedent set forth in this Modification have been satisfied in
full (such date, the “Effective Date”).

      GEFF smartDocs Form 6001   Contract No: 32775 10/20/08   Asset No:
8004-8031 phx/463004.3   Baton Rouge, Louisiana

 



--------------------------------------------------------------------------------



 



     2. Modification of Current Loan Documents.

  (a)   DISBURSEMENT AGREEMENT

  i.   The terms of the Disbursement Agreement contained in Section 1 entitled
Certain Defined Terms is hereby modified as follows:

  (1)   “Completion Date” means the date of the opening of the Premises as a
Cambria Suites hotel. Such date shall be no later than December 18, 2008.

  ii.   The terms of the Disbursement Agreement contained in Sub-Sections (a) of
Section 2 entitled Construction of Improvements is hereby modified as follows:

  (1)   Borrower shall (i) construct the Improvements or cause the Improvements
to be constructed in good and workmanlike manner and substantially in accordance
with the Contract Documents, (ii) commence construction no later than the
thirtieth day after the date of this Agreement and (iii) once construction of
the Improvements has commenced, pursue such construction diligently to
completion and comlete such construction no later than December 18, 2008.

  (b)   INTERIM PROMISSORY NOTE

  i.   The terms of the Interim Promissory Note shall be modified as follows:

  (1)   “Maturity Date” means February 27, 2009; provided, however, the Maturity
Date may be extended, at the sole discretion of the Lender, as applicable, in
the Amended and Restated Note (as defined in the Interim Promissory Note) to be
the first day of the month immediately following the month in which the tenth
anniversary of the Final Disbursement occurs.

     3. Borrower Representations, Warranties and Covenants. As additional
consideration to and inducement for Lender to enter into this Modification,
Borrower represents and warrants to and covenants with Lender as follows:
     (a) Representations and Warranties. Each and all representations and
warranties of Borrower in the Current Loan Documents are and will continue to be
accurate, complete and correct. The representations and warranties in this
Modification are true, complete and correct as of the date set forth above, will
continue to be true, complete and correct as of the consummation of the
modifications contemplated by this Modification, and will survive such
consummation.
     (b) No Defaults. Borrower is not in default under any of the Loan
Documents, nor has any event or circumstance occurred that is continuing that,
with the giving of notice or the passage of time, or both, would be a default or
an event of default by Borrower under any of the Loan Documents.
     (c) No Material Changes. There has been no material adverse change in the
financial condition of Borrower, Guarantors or any other person whose financial
statement has been delivered to Lender in connection with the Loan from the most
recent financial statement received by Lender from Borrower, Guarantors or such
other persons.
     (d) No Conflicts; No Consents Required. Neither execution nor delivery of
this Modification nor fulfillment of or compliance with the terms and provisions
hereof will conflict with, or result in a breach of the terms or conditions of,
or constitute a default under, any agreement or instrument to which

      GEFF smartDocs Form 6001   Contract No: 32775 10/20/08   Asset No:
8004-8031 phx/463004.3   Baton Rouge, Louisiana

2



--------------------------------------------------------------------------------



 



Borrower is a party or by which Borrower may be bound. No consents, approvals or
authorizations are required for the execution and delivery of this Modification
by Borrower or for Borrower’s compliance with its terms and provisions.
     (e) Claims and Defenses. Borrower has no claims, counterclaims, defenses,
or set-offs with respect to the Loan or the Loan Documents. Lender and its
predecessors in interest have performed all of their obligations under the Loan
Documents, and Borrower has no defenses, offsets, counterclaims, claims or
demands of any nature which can be asserted against Lender or its predecessors
in interest for damages or to reduce or eliminate all or any part of the
obligations of Borrower under the Loan Documents.
     (f) Validity. This Modification and the other Loan Documents are and will
continue to be the legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their terms.
     (g) Valid Existence, Execution and Delivery, and Due Authorization.
Borrower validly exists under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Modification and to perform the Loan Documents. The execution and delivery
of this Modification and the performance of the Loan Documents have been duly
authorized by all requisite action by or on behalf of Borrower. This
Modification has been duly executed and delivered on behalf of Borrower.
     (h) Ratification of Current Loan Documents and Collateral. The Current Loan
Documents, as modified by this Modification, are ratified and affirmed by
Borrower and shall remain in full force and effect. Except to the extent, if
any, specifically provided for in this Modification: (i) the liens of Lender on
and security interests in any and all real or personal property (tangible or
intangible) granted as security for the Loan shall continue in full force and
effect and none of such property is or shall be released from such liens and
security interests; and (ii) this Modification shall not constitute a waiver of
any rights or remedies of Lender in respect of the Loan Documents.
     4. Release. Borrower fully, finally and forever releases and discharges
Lender and each Lender Party from any and all actions, causes of action, claims,
debts, demands, liabilities, obligations and suits, of whatever kind or nature,
in law or equity, that Borrower has or in the future may have, whether known or
unknown (i) in respect of the Loan, this Modification, the other Loan Documents
or the actions or omissions of Lender in respect of the Loan or the Loan
Documents and (ii) arising from events occurring prior to the date of this
Modification. BORROWER EXPRESSLY WAIVES ANY PROVISION OF STATUTORY OR DECISIONAL
LAW TO THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH PARTY’S FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH PARTY, MUST HAVE
MATERIALLY AFFECTED SUCH PARTY’S SETTLEMENT WITH THE RELEASED PARTIES, INCLUDING
PROVISIONS SIMILAR TO SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
     5. Fees and Costs. Contemporaneously with the execution and delivery of
this Modification, Borrower will pay the following amounts to Lender, in
addition to any other amounts required to be paid to Lender pursuant to this
Modification: all out of pocket expenses incurred by Lender or any of its
affiliates in connection with this Modification, including reasonable attorneys’
fees.
     6. Conditions Precedent. The obligations of Lender to consummate the
transactions contemplated by this Modification are subject to satisfaction of
the following conditions precedent, each in the sole and absolute discretion of
Lender:
     (a) Borrower Performance. Borrower has duly executed and delivered this
Modification and Borrower has paid all fees and other amounts and performed all
obligations required under this

      GEFF smartDocs Form 6001   Contract No: 32775 10/20/08   Asset No:
8004-8031 phx/463004.3   Baton Rouge, Louisiana

3



--------------------------------------------------------------------------------



 



Modification to be paid and performed contemporaneously with the execution and
delivery of this Modification.
     (b) Representations and Warranties. The representations and warranties of
Borrower contained in this Modification and any other document or instrument
expressly contemplated by this Modification shall be true and correct in all
material respects.
     (c) Existence and Authority. If requested by Lender, Borrower shall have
provided Lender with evidence that Borrower is in good standing under the laws
of their state of formation and in each state in which any collateral for the
Loan is located and that the person or persons executing this Modification on
behalf of Borrower is duly authorized to do so.
     (d) No Default. No event or circumstance shall have occurred that is
continuing, that, with the giving of notice or the passage of time, or both,
would be a default or an event of default under any of the Loan Documents.
     (e) Lien Priority. Lender shall have received such UCC search results,
title reports and title insurance endorsements as Lender shall reasonably
require evidencing the continuing first priority of all of Lender’s liens in the
collateral described in the Loan Documents.
     (f) Insurance. Borrower shall have provided Lender with evidence
satisfactory to Lender that all insurance required by the Loan Documents is in
full force and effect.
     7. Entire Agreement; Change; Discharge; Termination or Waiver. The Current
Loan Documents, as modified by this Modification, contain the entire
understanding and agreement of Borrower and Lender in respect of the Loan and
supersede all prior representations, warranties, agreements and understandings.
No provision of the Loan Documents may be changed, discharged, supplemented,
terminated or waived except in a writing signed by Lender and Borrower.
     8. No Limitations. The description of the Loan Documents contained in this
Modification is for informational and convenience purposes only and shall not be
deemed to limit, imply or modify the terms or otherwise affect the Loan
Documents.
     9. Time of the Essence. Time is of the essence in this Modification.
     10. Binding Effect. The Loan Documents, as modified by this Modification,
shall be binding upon, and inure to the benefit of, Borrower and Lender and
their respective successors and assigns.
     11. Further Assurances. Borrower shall execute, acknowledge (as
appropriate) and deliver to Lender such additional agreements, documents and
instruments as reasonably required by Lender to carry out the intent of this
Modification.
     12. Counterpart Execution. This Modification may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this
Modification to physically form one document.
     13. Limitation of Liability for Certain Damages. In no event shall any
Lender Party be liable to Borrower or any of its respective affiliates
(collectively the “Credit Parties” and individually a “Credit Party”) on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). BORROWER AND
EACH OTHER CREDIT PARTY HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON (AND
BORROWER SHALL CAUSE EACH OF THE OTHER CREDIT PARTIES TO SO WAIVE, RELEASE, AND
AGREE NOT TO SUE UPON) ANY SUCH CLAIM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

      GEFF smartDocs Form 6001   Contract No: 32775 10/20/08   Asset No:
8004-8031 phx/463004.3   Baton Rouge, Louisiana

4



--------------------------------------------------------------------------------



 



     14. Jurisdiction and Service of Process.
     (a) Submission to Jurisdiction. Any legal action or proceeding with respect
to any Loan Document shall be brought exclusively in the courts of the State of
Arizona located in Maricopa County or of the United States for the District of
Arizona, and Borrower and each other Credit Party accept for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided, however, that nothing in this Modification shall
limit or restrict the right of Lender to commence any proceeding in the federal
or state courts located in the state in which property securing the Loan is
located to the extent Lender deems such proceeding necessary or advisable to
exercise remedies available under any Loan Document. Lender, Borrower and each
other Credit Party hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.
     (b) Service of Process. Borrower and each other Credit Party hereby
irrevocably waive personal service of any and all legal process, summons,
notices and other documents and other service of process of any kind and
consents to such service in any suit, action or proceeding brought in the United
States of America with respect to or otherwise arising out of or in connection
with any Loan Document by any means permitted by applicable law, including by
the mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified on the signature page hereto (and shall be
effective when such mailing shall be effective, as provided therein). Borrower
and each other Credit Party agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing contained
in this subsection shall affect the right of Lender to serve process in any
other manner permitted by applicable law.
     (c) Non-Exclusive Jurisdiction. Nothing contained in this Section shall
affect the right of Lender to serve process in any other manner permitted by
applicable Requirements of Law or commence legal proceedings or otherwise
proceed against any Borrower Party in any other jurisdiction.
     15. Disclosure Authorization. Borrower authorizes its respective banks,
creditors (including trade creditors), vendors, suppliers, customers, and each
franchisor to disclose and release to Lender any and all information any of them
may request from time to time regarding (a) any depository, loan or other credit
account of Borrower; (b) the status of each franchise agreement; (c) the affairs
and financial condition of Borrower; and (d) Borrower’s respective business
operations. Borrower expressly authorizes Lender to perform background, credit,
judgment, lien and other checks, searches, inspections and investigations and to
obtain personal and business credit reports and asset reports with respect to
Borrower and to answer questions about their respective credit experience with
Borrower. The information obtained by the Lender pursuant to this paragraph,
together with all other information which any of the Lender now possess or in
the future may acquire with respect to Borrower, the Collateral, or the business
operations of Borrower, is referred to as the “Borrower Information.”
     16. Permitted Disclosures. Borrower authorizes Lender to disclose Borrower
Information as follows: (a) to each franchisor or licensor of Borrower, upon
written request by such franchisor or licensor; (b) to any proposed transferee,
purchaser, assignee, servicer, participant, lender, investor, ratings agency, or
other Person with respect to any proposed sale, assignment, or other transfer by
Lender of any of its rights in the Loan Documents, including servicing rights,
or sale or other disposition of any of the Collateral; (c) to any of the other
Lender Parties or any insurance or title company in connection with the
transactions contemplated by the Loan Documents, including any action, suit, or
proceeding arising out of, in connection with, or relating to, this Modification
and the other Loan Documents, the Loan, or any other transaction contemplated
hereby, including in connection with the exercise of Lender’s rights and
remedies; (d) to the extent such information is or becomes available to a Lender
Party from sources not known by such Lender Party to be subject to disclosure
restrictions; (e) to the extent disclosure is required by applicable law or
other legal process or is requested or demanded by any governmental authority;
and (f) as may otherwise be authorized in writing by Borrower. Borrower agrees
that the disclosures permitted by this Section and any other disclosures of
Borrower Information authorized pursuant to any of the Loan Documents may be
made even though any such disclosure may involve the transmission or other
communication of

      GEFF smartDocs Form 6001   Contract No: 32775 10/20/08   Asset No:
8004-8031 phx/463004.3   Baton Rouge, Louisiana

5



--------------------------------------------------------------------------------



 



Borrower Information from the nation of residence or domicile of such Borrower
or a Lender Party to another country or jurisdiction, and Borrower waives the
provisions of any data privacy law, rule, or regulation of any applicable
governmental authority that would otherwise apply to the disclosures authorized
in this Section.
     (a) WAIVER OF JURY TRIAL. LENDER, BORROWER AND EACH OTHER CREDIT PARTY, TO
THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS
MODIFICATION, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED
HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING
WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
     17. Governing Law. The laws of the State of Arizona (without giving effect
to its conflicts of laws principles) shall govern all matters arising out of, in
connection with or relating to this Modification and the other Loan Documents,
including its validity, interpretation, construction, performance and
enforcement; provided, however, that with respect to any married individual
signing this Modification who is not a resident of the State of Arizona, this
Section shall not be a contractual choice of the community property laws of the
State of Arizona.
[SIGNATURE PAGE FOLLOWS]

      GEFF smartDocs Form 6001   Contract No: 32775 10/20/08   Asset No:
8004-8031 phx/463004.3   Baton Rouge, Louisiana

6



--------------------------------------------------------------------------------



 



EXHIBIT A
THE LENDER AND THE LOAN

                                                                             
Current                                     Balance of                          
  Current   Accrued                     Date of   Principal   Interest and      
              Interim   Balance, as   Fees, as of         Contract      
Promissory   of November   November         #   Lender   Note   24, 2008   24,
2008                
GENERAL
                        Loan     32775    
ELECTRIC CAPITAL
    8-15-2007     $ 9,485,350.64     $ 30,832.93                  
CORPORATION
                       

      GEFF smartDocs Form 6001   Contract No: 32775 10/20/08   Asset No:
8004-8031 phx/463004.3   Baton Rouge, Louisiana

 



--------------------------------------------------------------------------------



 



     Executed and effective as of the date first set forth above.

                  LENDER:    
 
                GENERAL ELECTRIC CAPITAL CORPORATION
a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
                Its Authorized Signatory    
 
                BORROWER:    
 
                SUMMIT HOTEL PROPERTIES, LLC
a South Dakota limited liability company    
 
           
 
  By:   /s/ Dan Hansen    
 
           
 
  Name:   DAN HANSEN    
 
  Title:   CFO    

      GEFF smartDocs Form 6001   Contract No: 32775 10/20/08   Asset No:
8004-8031 phx/463004.3   Baton Rouge, Louisiana

7